Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent. The record shows that the condition that the appellant should build and maintain the sidewalk was set forth in an understanding between the appellant and Borough Council. Thus, the appellant was fully aware of this condition when Council memorialized it in its minutes. No new conditions were created or memorialized.
Section 508(2) of the Pennsylvania Municipalities Planning Code (MPC), Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §10508(2), providing that rejection of the terms of a land development plan must specify the defects and the statutory authority or ordinance relied on, otherwise it shall be deemed accepted, has application only where the plan had been disapproved. The reason for the rule is that the applicant b.e made aware of the reasons, statutorily or otherwise, for such disapproval. Where, as here, the applicant had already agreed, the reason for the rule does not apply.
Furthermore, Section 508(4) of the MPC also provides that plans may be approved subject to condi*16tions acceptable to the applicant. An applicant may not agree to conditions and then later complain that they were too vague or that the reasons for the condition were not articulated.